Title: To Benjamin Franklin from Ingenhousz, 9 April 1779
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
London april 9. 1779
Since my last of last weak I saw your old femal friend in town. She came to sea me at my lodgings. She is very wel and in good spirits and desires me to send you her best wishes and to acquaint you that she recieved your kind lettre of Jan. last and will answer it in a short time. I will endeavour to bring you the copper for to roast a chicken in by a bold of iron, which you bought at cheffield when we were there togeather, or, if I can find an earlier oportunity, I will send it to you. Mr Henley has no pretension upon you, his bill being payd within the month of your departure.
As I may possibly go from here earlyer than I expected, the money transaction of my brother might better be omitted till I see you. I expect a lettre from the low countries which will determine my departure from hence. I part with reluctance from a country I like and from friends I esteme, But my duty calls me.
Dr Priestley publishes now a new volum upon air and other articles. It will contain a lettre of mine upon a method of producing at pleasure any quantity of imflammable air without trouble or apparatus. He gave me hesterday a hint which I wish government would adopt viz. to send as soon as possible a ship to discovre the North pole. As last sommer was in our hemisphere, or at least in the Northern parts, very hot, and the present winter very mild, it is probable, that the seas will be free from ice.
I am respectfully your most obedient humble servant
J. Ingen Housz
 
Addressed: A Monsieur / Monsieur francklin / a Passy
Notation: Ingenhousz April 9. 1779.
